Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 3-9-21 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19 of U.S. Patent No. 10,615,332. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 17-19 of the ‘332 patent are substantially similar to claims 21-30 of the present application.
Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,939,669. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of the ‘669 patent are substantially similar to claims 21-30 of the present application.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the pivotal motion of the housing" in line 1.  There is insufficient antecedent basis for this limitation in the claim. In that parent claim 29 as written discloses pivotal motion of the cage.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 
Claims 21- is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,739,984 to Conger et al. in view of U.S. Patent Application Publication No. 2016/0113246 to Donahue et al. in view of U.S. Patent No. 8,483,262 to Mainini et al.
Referring to claim 21, Conger et al. discloses a rack system comprising, a cage – at 101,102,561, having an outer surface – see figures 1-2, a housing – at 80, configured to support the cage – see for example figure 44, to enable pivotal motion of the cage about a fulcrum – at 70 – see figure 26 and column 35 lines 33-42. Conger et al. does not disclose a coaxial piezoelectric cable supported in the housing, wherein a portion of the coaxial piezoelectric cable is positioned adjacent to the fulcrum, whereby the cage applies force on the portion of the coaxial piezoelectric cable positioned adjacent to the fulcrum, the force being associated with a weight of the cage and movement of a rodent within the cage. Donahue et al. does disclose an animal activity sensing device – at 104,112, supported in the housing – at 106-108 – see item 112 in item 108 in figure 1, wherein a portion of the animal activity sensing device is positioned adjacent the fulcrum – see figure 1 where the sensing device – at 104 extends the entire length of the cage – at 102 and therefore when incorporated into the device of Conger et al., would extend along the entire length of item 80 of Conger et al. and therefore be disposed adjacent the fulcrum – at the connection of items 70 and 80 as seen in figure 26 of Conger et al. Donahue et al. further discloses the cage – at 102, applies force on the portion of the animal activity sensing device – at 104, positioned adjacent the fulcrum – when incorporated into the device of Conger et al. as discussed earlier – see figure 1 of Donahue et al. and figure 26 of Conger et al., and the force being associated with a weight of the cage – at 102, and movement of a rodent within the cage – at 102 – see figure 1 of Donahue et al. where the cage is disposed directly on the activity sensor 
Referring to claim 22, Conger et al. as modified by Donahue et al. and Mainini et al. further discloses the coaxial piezoelectric cable supported in contact with the outer surface of the cage – see coaxial piezoelectric cable – at 11,13 in figures 1-3, 5 and 11 of Mainini et al. and see the sensing device – at 104, in contact with the outer surface of the cage – at 102 in figure 1 of Donahue et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Conger et al. and add the sensing device in relation to the cage as disclosed by Donahue et al., so as to yield the predictable result of allowing the user to remotely monitor the animal as desired. Therefore it would have been obvious to one of ordinary skill in the art to take 
Referring to claim 23, Conger et al. as modified by Donahue et al. and Mainini et al. further discloses the housing includes a track arranged to support the cage and coaxial piezoelectric cable – see at 80 in figures 26 and 44 of Conger et al.
Referring to claim 24, Conger et al. as modified by Donahue et al. and Mainini et al. further discloses the housing – at 80, further comprises an inner surface configured to support the cage – see at 80 in figures 26 and 44 of Conger et al.
Referring to claim 25, Conger et al. as modified by Donahue et al. and Mainini et al. further discloses the coaxial piezoelectric cable is located between a portion of the outer surface of the cage and a portion of the inner surface of the housing – see at 80 in figures 26 and 44 of Conger et al., in that when incorporating the activity sensor of Donahue as modified by Mainini et al. into the device of Conger et al. would provide for the sensor cable to be located below an outer surface of the cage and in the perimeter formed by the inner surface of the housing – at 80 as seen in figures 26 and 44 of Conger et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Conger et al. and add the sensing device in relation to the cage as disclosed by Donahue et al., so as to yield the predictable result of allowing the user to remotely monitor the animal as desired. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Conger et al. as modified by Donohue et al. and add the piezoelectric cables of Mainini et al., so as to yield the predictable result of automatically monitoring activity as desired.
Referring to claim 26, Conger et al. as modified by Donahue et al. and Mainini et al. further discloses the inner surface comprises a track – see at inner portions of 80 in figure 26 of 
Referring to claim 27, Conger et al. as modified by Donahue et al. and Mainini et al. the portion of the coaxial piezoelectric cable is located between the support surface and the track – see at 80 in figures 26 and 44 of Conger et al. in that when incorporating the sensing cable of Donahue et al. as modified by Mainini et al. into the device of Conger et al. would provide for the sensing cable to be disposed in the inner perimeter of the housing and track – at 80 and support surface – at the outer surface cage – at 101,102,561 as seen in figures 26 and 44 of Conger et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Conger et al. and add the sensing device in relation to the cage as disclosed by Donahue et al., so as to yield the predictable result of allowing the user to remotely monitor the animal as desired. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Conger et al. as modified by Donohue et al. and add the piezoelectric cables of Mainini et al., so as to yield the predictable result of automatically monitoring activity as desired.
Referring to claim 28, Conger et al. discloses a rack system comprising, a cage – at 101,102,561, having an support surface – see outer surfaces of 101,102,561 in figures 1-2 and 44, a housing – at 80, including a track – see top surfaces of 80 in figure 22, the track including a channel defined therein – see at 80 in figure 22, wherein the track cooperates with the support surface to support the cage in the housing – see figure 44, the support surface extending into the channel – see figure 44. Conger et al. does not disclose a coaxial piezoelectric cable supported in the housing, wherein a portion of the coaxial piezoelectric cable is positioned in the channel, whereby the cage applies force on the portion of the coaxial piezoelectric cable in the channel, the force being associated with a weight of the cage and movement of a rodent within the cage. 
Referring to claim 29, Conger et al. as modified by Donahue et al. and Mainini et al. further discloses the cage is supported in the housing to enable pivotal motion relative to the track – see at 80,101,102,561 in figures 1-2, 26 and 44 of Conger et al. in that the cage is capable of being moved relative to the track – at 80 given the orientation of the cage to the track.
Referring to claim 30, Conger et al. as modified by Donahue et al. and Mainini et al. the pivotal motion of the housing – at 80, applies force on the portion of the coaxial piezoelectric cable in the channel – see figure 26 and column 35 lines 33-42 of Conger et al. in that incorporating the sensing cable of Donahue et al. as modified by Mainini et al. into the device of Conger et al. would provide for motion of the housing – at 80 of Conger et al. to apply a force of the sensing cable in that the sensing cable would be provided on the housing – at 80. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Conger et al. and add the sensing device in relation to the cage as disclosed by Donahue et al., so as to yield the predictable result of allowing the user to remotely monitor the animal as desired. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Conger et al. as modified by Donohue et al. and add the piezoelectric cables of Mainini et al., so as to yield the predictable result of automatically monitoring activity as desired.

Conclusion


The following patents are cited to further show the state of the art with respect to animal
activity monitoring devices in general:
U.S. Pat. No. 6,506,153 to Littek et al. — shows activity monitoring device
U.S. Pat. No. 7,174,277 to Vock et al. — shows activity monitoring device
U.S. Pat. No. 7,710,263 to Boyd — shows activity monitoring device

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643